                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cr-00367-MOC-DCK-1
                                  (3:19-cv-00474-MOC)
                                  (3:19-cv-00704-MOC)


 ANTHONY LATREL PLAYER,                                      )
                                                             )
                        Petitioner,                          )
                                                             )
 Vs.                                                         )                  ORDER
                                                             )
 UNITED STATES OF AMERICA,                                   )
                                                             )
                       Respondent.                           )


        THIS MATTER is before the court on Petitioner’s pro se Letter (Doc. No. 41)

requesting a determination of a certificate of appealability. This Court entered an Order (Doc.

No. 36) denying Petitioner’s § 2255 petition on February 11, 2020.

        Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases, this Court declines to

issue a certificate of appealability as Petitioner has not made a debatable claim of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong); Slack v. McDaniel,

529 U.S. 473, 484–85 (2000) (in order to satisfy § 2253(c) when court denies relief on procedural

grounds, a petitioner must demonstrate both that the dispositive procedural ruling is debatable, and

that the petition states a debatable claim of the denial of a constitutional right).



                                             ORDER

                                                  -1-



       Case 3:17-cr-00367-MOC-DCK Document 44 Filed 01/25/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that Petitioner’s pro se Letter (Doc. No. 41) is

DENIED insofar as the Court has made a determination that it will not issue a certificate of

appealability to Petitioner.



 Signed: January 25, 2021




                                               -2-



      Case 3:17-cr-00367-MOC-DCK Document 44 Filed 01/25/21 Page 2 of 2
